227 F.2d 958
The NAPOLEON AVENUE FERRY COMPANY, Inc., Appellant,v.Mrs. Katie Lyons BYRD, Appellee.Mrs. Katie Lyons BYRD, Appellant,v.The NAPOLEON AVENUE FERRY COMPANY, Inc., Appellee.
No. 15516.
United States Court of Appeals Fifth Circuit.
December 30, 1955.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
John W. Sims, New Orleans, La. (Charles E. Dunbar, III, Phelps, Dunbar, Marks & Claverie, New Orleans, La., of counsel), for appellant.
M. C. Scharff, Gordon B. Hyde, New Orleans, La., for appellee.
Before BORAH and JONES, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
The judgment of the District Court is affirmed on the opinion below, Byrd v. Napoleon Avenue Ferry Company, 125 F Supp. 573.